Citation Nr: 0935070	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for skin rashes.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for jungle rot/tinea 
pedis, to include as the result of exposure to herbicides.

5.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1973, which included service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was thereafter 
transferred to the RO in Montgomery, Alabama.

In November 2005 the RO granted an increase in the Veteran's 
disability rating for lumbosacral strain, from 10 to 20 
percent, effective the date of the Veteran's increased rating 
claim.  Because a disability rating of 20 percent does not 
represent the maximum rating available for the Veteran's 
disability, the propriety of the rating remains an issue for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held.  A transcript of that 
hearing is of record.




FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew on the record his appeal concerning the 
issues of entitlement to service connection for hepatitis C 
and entitlement to service connection for skin rashes.

2.  The Veteran did not incur or aggravate bilateral hearing 
loss in service, and no such condition is etiologically 
related to service.

3.  The Veteran did not incur or aggravate jungle rot or 
tinea pedis in service, and no such condition is 
etiologically related to service.

4.  At no point during the pendency of his claim has the 
Veteran's lumbosacral strain approximated forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
concerning the issue of entitlement to service connection for 
hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of an appeal by the appellant 
concerning the issue of entitlement to service connection for 
skin rashes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008). 

4.  Jungle rot/tinea pedis was not incurred in or aggravated 
by service. 
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2008).

5.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243, Plate V (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appealed Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Here, the appellant withdrew the claims of 
entitlement to service connection for hepatitis C and 
entitlement to service connection for skin rashes on the 
record at his June 2009 Board hearing.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration regarding these claims.  Thus, the Board does 
not have jurisdiction to review these claims, and they are 
dismissed.

The remaining claims on appeal that the Veteran is seeking 
are service connection for bilateral hearing loss, service 
connection for jungle rot/tinea pedis, including as the 
result of exposure to herbicides, and entitlement to a 
disability rating in excess of 20 percent for service-
connected lumbosacral strain.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.  
See 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  
The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in May 2004, March 2006, and June 2008.  Following the 
provision of the required notice, the originating agency 
readjudicated the claims based upon all evidence of record 
before the case was certified to the Board.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  Moreover, the Veteran has been afforded appropriate 
VA examinations in response to his claims.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.  In sum, the 
Board is satisfied that the Board's duties to notify and 
assist have been met.  Accordingly, the Board will address 
the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. 
§ 3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability there from are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2008).

Lumbosacral strain is rated under Diagnostic Code 5237 for 
lumbosacral or cervical strain, and thus is rated according 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 40 
percent for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to (intervertebral disc syndrome) IDS 
that requires bed rest and treatment prescribed by a 
physician.  The following evaluations are assignable for IDS 
based on incapacitating episodes: 10 percent where 
incapacitating episodes have a total duration of at least one 
week but less than 2 weeks during the past 12 months; 20 
percent where incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; 40 percent where incapacitating episodes have 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and 60 percent where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims of service 
connection for bilateral hearing loss and jungle rot/tinea 
pedis.

Bilateral Hearing Loss

During the June 2009 Board personal hearing, the Veteran 
testified that during his period of service he was exposed to 
loud noises including machine gun fire and artillery fire.  
He also testified that he noticed that his hearing diminished 
during his period of service.  He furthermore testified that 
he was told he had hearing loss about six months after his 
separation from service, prior to beginning his job in a 
paper mill, but that his hearing loss had only begun to 
increase significantly over the past few years.  

Although the record reflects that the Veteran has a current 
hearing loss disability under 38 C.F.R. § 3.385, and although 
the Board acknowledges that the Veteran was exposed to noise 
during his period of service, a preponderance of the evidence 
reflects that the Veteran's current hearing loss is not 
related to in-service noise exposure.

Although the Veteran was exposed to in-service noise, service 
treatment records do not reflect complaints of or treatment 
for any hearing loss.  On his January 1973 separation 
examination, the Veteran was noted to have had a normal 
clinical evaluation of the ears and normal audiological 
examination; no hearing loss was noted.

On an April 1973 VA examination soon after service, the 
Veteran made no complaints regarding hearing loss, and on 
examination of the ears no abnormalities were noted.  

The earliest indication in the medical evidence of any 
complaints, treatment, or diagnoses of hearing loss was an 
August 2004 VA audiological examination in connection with 
the Veteran service connection claim.  Results of the 
audiological examination showed a bilateral hearing loss 
disability.  At the time of the examination, the Veteran 
reported that his hearing loss had its onset two years prior, 
the circumstance of which was unknown to the Veteran.  He 
also reported that he was exposed to military noise including 
explosions from tanks with no hearing protection devices, 
that he had the civilian occupational noise exposure of 
working in a paper mill for 28 years, during which time he 
usually wore hearing protection devices, and that he had been 
a refinery worker for three years.  The Veteran was diagnosed 
as having bilateral sensorineural hearing loss, and the VA 
examiner opined that the hearing loss was most likely due to 
civilian noise exposure as a paper mill worker for 28 years.  

The August 2004 VA audiological examiner's opinion, which was 
that the Veteran's hearing loss was most likely due to his 28 
years of post-service occupational noise exposure rather than 
in-service noise exposure, is the only competent evidence of 
record regarding the etiology of the Veteran's hearing loss.  
There is no medical opinion or other competent evidence of 
record relating any current hearing loss to the Veteran's 
period of service.  While the Veteran might believe that his 
hearing loss is etiologically related to his period of 
service, his lay opinion concerning this matter requiring 
medical expertise is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Also, the Board recognizes the Veteran's testimony that he 
was told that he had hearing loss shortly after his period of 
service; however, the weight of the lay and medical evidence 
is against such recent assertion, and reflects that the 
Veteran did not develop any hearing loss during or shortly 
after service.  In this regard, the Veteran's January 1973 
separation examination indicated a normal audiological 
evaluation, and that the Veteran himself made no complaints 
regarding hearing loss on his April 1973 VA examination.  The 
Board also notes the lack of any evidence of complaints of 
hearing loss until the September 2004 VA examination, when 
the Veteran reported that his hearing loss had had its onset 
only two years prior (which is approximately 2002).  In 
addition, it is the VA examiners' opinions that the Veteran's 
current hearing loss disability was not due to service.  
Considering all of the evidence of record, the Board finds 
that a preponderance is against the Veteran's claim.  
Accordingly, service connection for bilateral hearing loss 
must be denied.

Jungle Rot/Tinea Pedis

During the June 2009 Board personal hearing, the Veteran 
testified that during his period of service he developed skin 
problems on his feet.  He also testified that he went to the 
doctor who told him that if he was not careful he may lose a 
toe or two and to keep his feet dry, and that he was given 
foot powder to treat his condition.  He furthermore testified 
that he did not receive any current medical treatment from 
doctors, and that the only time he had seen a doctor about 
his foot problem after service was in 2004.

The Board has considered the Veteran's testimony regarding 
skin problems of the feet in service and after service; 
however, the Board finds that such recent statements made for 
compensation purposes are outweighed by the more 
contemporaneous in-service and post-service statements and 
evidence that are negative for any evidence of complaints, 
diagnosis, or treatment for tinea pedis or a skin disorder of 
the feet, and show an absence of continuous post-service 
symptoms.  

Service treatment records do not reflect complaints of or 
treatment for jungle rot, tinea pedis, or any other foot 
problems.  On a January 1973 service separation examination, 
the Veteran was noted to have had a normal clinical 
evaluation of the feet and skin, and no jungle rot or tinea 
pedis was noted.  On an April 1973 VA examination conducted 
soon after service, the Veteran made no complaints regarding 
any foot condition, and examination of the skin, including 
appendages, revealed no abnormalities.

July 1985, September 1999, and April 2002 private treatment 
records indicate that the Veteran received skin grafts due to 
a left foot burn in 1982; however, the record from the time 
of the Veteran's separation from service until his September 
2004 VA examination in connection with his claim shows no 
complaints of or treatment for jungle rot, tinea pedis, or 
any other such foot disorder.  

At the September 2004 VA examination, the Veteran reported 
that he had had a rash on his feet between his toes and on 
the tops of his feet intermittently since he was in Vietnam 
in the 1970s, that the rash itched, and that he used Tinactin 
foot powder, which helped.  He reported that this had never 
been diagnosed, but that he did see a podiatrist many years 
before and was told that it was probably jungle rot related 
to service in Vietnam.  The examiner noted that there was no 
mention in his service treatment records of treatment for any 
skin conditions.  Examination of his feet revealed white 
powder between the Veteran's toes but no excoriated skin.  
The VA examiner diagnosed tinea pedis, an offered the opinion 
that it was unlikely that the diagnosed tinea pedis was the 
result of a rash that was initially incurred over thirty 
years prior.  The VA examiner noted that there was no 
documentation in the Veteran's service treatment records or 
any documentation regarding treatment of any rashes since 
discharge from the military.   

Again, the Board recognizes the Veteran's testimony, and 
notes that the Veteran is competent to identify skin symptoms 
on his feet; however, such recent testimony made for 
compensation purposes is outweighed by the more 
contemporaneous in-service and immediate post-service 
histories give by the Veteran for treatment purposes that do 
not include any history or complaints of skin disorder of the 
feet.  The service treatment records are negative for even 
complaints of foot skin disorder, and are also negative for 
diagnosis or treatment of a foot skin disorder, including the 
lack of any complaints of a foot problem on the Veteran's 
separation examination.  There is a lack of any complaints 
soon after service at the April 1973 VA examination.  Such 
evidence is inconsistent with the current assertions and 
testimony of a skin disorder of the feet in service that was 
made decades after the alleged event.  

Considering this, as well as the lack of post-service 
treatment for jungle rot, tinea pedis, or any other such foot 
disorder, and the opinion of the September 2004 VA examiner 
that the Veteran's current tinea pedis was unlikely to be the 
result of a rash initially incurred over thirty years prior, 
the Board finds a preponderance of the evidence to be against 
the Veteran's claim.

Finally, the Board notes the provisions of 38 C.F.R. 
§§ 3.307, 3.309(e).  However, neither tinea pedis nor jungle 
rot is a condition listed under 3.309(e), and thus such 
conditions are not presumed to have been incurred during the 
Veteran's period of service from February 1970 to February 
1973.  Accordingly, service connection for jungle rot/tinea 
pedis must be denied. 

Increased Rating

The Veteran was provided a VA examination of the lumbosacral 
spine in September 2004.  On examination, it was noted that a 
May 2004 x-ray showed narrowed disc spaces at L3-4 and L4-5 
and some very mild degenerative changes and spurring at the 
same vertebra.  The Veteran reported constant low back pains 
and a tingling sensation that ran down to the lateral aspect 
of his leg to his mid-calf, which was worse if he lifted more 
than 40 pounds or if he sat for more than 10 or 15 minutes.  
The Veteran reported that his present job required climbing 
ladders up to petroleum tanks and that this was an 
aggravating factor.  He denied any flare-ups and stated that 
his pain was constant.  He also reported that he had been 
able to perform his activities of daily living and had not 
had any loss of time from his new job.

On physical examination in September 2004, flexion was from 0 
to 60 degrees with complaints of pain after 45 degrees.  
Extension was to 35 degrees with complaints of pain after 15 
degrees.  Lateral flexion to the right and left was to 15 
degrees with pain throughout, and rotation was to 30 degrees 
bilaterally.  There was no increased fatigability, weakness, 
incoordination, or further limitation of range of motion with 
repetitive testing.  Muscle strength of the lower extremities 
was 5+/5+ bilaterally, sensation was intact to sharp and dull 
discrimination in the lower extremities bilaterally, and deep 
tendon reflexes were not elicited even with distraction.  
Heel and toe walk was without difficulty or complaints of 
pain or pulling sensation and the Veteran was able to tandem 
walk without difficulty.

September 2004 x-rays of the lumbar spine were read as 
showing mild left convex lateral curvature of the lumbar 
spine centered at L3-4 with some disc space narrowing on the 
right side as was evident with little reactive change, and 
slight disc space narrowing posteriorly at L4-5, with 
pedicles intact.  The Veteran was diagnosed as having chronic 
lumber strain with mild degenerative disc disease of the 
lumbar spine.

The Veteran was afforded another VA examination in July 2008.  
At the time of the examination, the Veteran denied doctor-
prescribed bed rest or incapacitation in the past 12 months, 
and stated that he was independent in his activities of daily 
living and drove to the appointment.  The Veteran also 
reported episodic flares across the low back, typically right 
greater than left, although he would occasionally have a dead 
leg feeling in the back of the left leg into the front of the 
mid-calf.  Flare-ups were reported as precipitated by bending 
or walking over a mile and were alleviated by lying flat on 
the floor or lying on the right side in bed.  He had had no 
bracing, physical therapy, injections or prescription 
medication within the last year.  Within the last 12 months 
he had sought chiropractic treatment, including electrical 
stimulation and application of hot packs, which, he stated, 
had helped some.  He complained of stiffness, but no fatigue, 
weakness, or lack of endurance.

On physical examination in July 2008, gait was wide-based and 
without assistive device, muscles in the upper and lower 
extremities were well-developed without atrophy, and there 
were no palpable spasms or tenderness.  Spinous processes 
were nontender to palpation, there was no obvious deformity 
or step-off, and there was mild cervical flattening, 
exaggerated thoracic kyphosis, and mid lumbar flattening 
noted.  He was tender to palpation over the left sacroiliac 
joint and the bilateral greater trochanteric bursa.  Forward 
flexion was 0 to 60 degrees with his hands on his thighs 
bilaterally supporting his low back.  Extension was 0 to 30 
degrees without limitations, right and left lateral flexion 
was 0 to 30 degrees without limitations, right lateral 
rotation was 0 to 45 degrees without limitations, and left 
lateral flexion was limited to 20 degrees with complaints of 
discomfort and tightness.  Straight leg raising was negative 
to 70 degrees bilaterally.

On neurologic examination in July 2008, patellar and achilles 
deep tendon reflexes were absent bilaterally, there was 1+ 
pitting edema noted on the left lower extremity extending to 
the distal one-third of the calf, and there was a well-healed 
skin graft over the dorsum of the left foot and well-healed 
graft harvest site on the anterior medial left thigh.  Skin 
testing to gravity and resistance were within normal limits 
for age and equal bilaterally in the lower extremities.  The 
Veteran was noted to be able to toe raise.  He had difficulty 
with heel raise due to balance, but could perform heel-to-toe 
walking without difficulty.  Sharp and dull discrimination 
and light touch were equal in the lower extremities 
bilaterally, and there were no objective findings of 
radiculopathy noted at the time.

Additional limitations due to flare-ups could not be 
determined without resorting to mere speculation, and no 
discomfort or difficulty with range of motion testing or 
effusion, edema, erythema, tenderness, palpable deformities, 
or instability were found except as noted.  On diagnostic 
testing, minimal lumbar levoscoliosis was less pronounced on 
the examination, and there were degenerative changes of the 
L3/4 through L5/S1 discs.  The Veteran was diagnosed as 
having degenerative disc disease of the lumbar spine, 
consistent with age and bodily habitus.  The July 2008 
examiner stated that there was no evidence of chronicity 
available from discharge in 1973 to recent complaints, and 
that degenerative changes were consistent with aging and body 
habitus and were not related to or caused by lumbosacral 
strain in the service.  

During the June 2009 Board hearing, the Veteran testified 
that his back problems interfered with his employment, and 
that he might have to take off once or twice a month.  He 
also testified that he was a maintenance worker and that his 
work required a lot of physical labor, and that he took 
frequent breaks while he was working.  He furthermore 
testified that he did not have problems with walking, but 
could only sit for about 30 or 40 minutes before he was in 
pain, and could only stand about 10 or 15 minutes before his 
back hurt.

After reviewing the record, the Board finds that the 
Veteran's lumbosacral strain does not for any period 
approximate the criteria for a disability rating in excess of 
20 percent.  The most to which flexion has been noted to be 
limited has been to 60 degrees, with complaints of pain after 
45 degrees, with no increased fatigability, weakness, 
incoordination, or further limitation of range of motion with 
repetitive testing.  Thus the evidence shows that, even 
considering additional functional loss due to pain, weakness, 
excess fatigability, incoordination, or other such factors, 
the Veteran's back disability does not approximate either 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Accordingly, the Veteran's back 
disability does not approximate the criteria for a rating in 
excess of 30 percent under Diagnostic Code 5237.

Also, the record does not reflect for any period 
incapacitating episodes having a total duration of at least 4 
weeks during a 12-month period, as it does not reflect any 
periods of acute signs and symptoms that have required bed 
rest and treatment prescribed by a physician.  Moreover, at 
the July 2008 VA examination, the Veteran denied doctor-
prescribed bed rest or incapacitation in the past 12 months.  
Thus, a disability rating in excess of 30 percent is not 
warranted for any period under Diagnostic Code 5243.

The Board furthermore acknowledges that the Veteran has 
complained of a tingling sensation running down to the 
lateral aspect of his leg to his mid-calf, or occasionally 
having a dead leg feeling in the back of the left leg into 
the front of the mid-calf; however, neurological impairment 
due to the Veteran's service-connected back disability was 
not diagnosed or noted on either the September 2004 or July 
2008 examinations.  In this regard, the Board notes that on 
the July 2008 VA examination sharp and dull discrimination 
and light touch were noted to be equal in the lower 
extremities bilaterally, and there were noted to be no 
objective findings of radiculopathy.  

Accordingly, a disability rating in excess of 20 percent for 
lumbosacral strain is not warranted for any period.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating in excess of that 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, which involves a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions that his 
back problems have interfered with his employment, that he 
might have to take off once or twice a month, that his work 
requires a lot of physical labor, and that he takes frequent 
breaks while working.  The Board does not doubt that the 
Veteran's disability has impacted his ability to work.  The 
assigned rating of 20 percent reflects that the disability is 
productive of impairment in earning capacity.

There is no indication in the record that the average 
industrial impairment from his disability would be in excess 
of that contemplated by the assigned rating, as the 
manifestations of the Veteran's back disability are 
contemplated by the schedular criteria.  In addition, the 
record reflects that the Veteran has not required frequent 
hospitalizations.  Although the Veteran has asserted that he 
might have to take off once or twice a month due to his 
disability, there is no indication of marked interference 
with the Veteran's employment.  



In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


ORDER

The issue of entitlement to service connection for hepatitis 
C is dismissed.

The issue of entitlement to service connection for skin 
rashes is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for jungle rot/tinea pedis, to include as 
the result of exposure to herbicides, is denied.

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


